Citation Nr: 1746238	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 20, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from February 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland and Seattle, Washington.  

In May 2011, the Veteran testified before the undersigned at a hearing in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In July 2011 the Board issued a decision granting the Veteran a 30 percent initial rating for headaches.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's July 2011 decision to the extent it denied a rating in excess of 30 percent for migraine headaches.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

Although indicated as such by the RO, a claim for an effective date prior to May 20, 2011 for the grant of a 100 percent evaluation for PTSD is not properly a separate issue currently in appellate status.  In January 2016, the RO issued a statement of the case denying an earlier effective date for the grant of a 100 percent evaluation for PTSD.  The Board notes that the Veteran already had an appeal perfected for an increased initial rating for PTSD prior to May 20, 2011.  Such being the case, this effective date claim is duplicative of the increased rating claim already on appeal.  Consequently, even though the Veteran submitted a substantive appeal regarding the purported effective date claim, this does not result in a new issue before the Board.  The issue on appeal is more accurately reflected as an increased initial rating claim rather than as an effective date claim, and therefore will continue to be characterized only as an increased initial rating claim.

In March 2017, the Veteran's attorney submitted a waiver of RO review of all evidence and arguments submitted.  The Board further notes that although the record contains some VA treatment records dated subsequent to the August 2015 supplemental statement of the case (SSOC), these records are not relevant to the Veteran's claim for an increased rating for headaches decided herein.  Consequently, the Board finds that remand for RO review of the evidence obtained subsequent to the August 2015 SSOC is not warranted.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD and to TDIU prior to May 20, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's has frequent headaches that are debilitating and productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluations assigned following the grants of service connection.  In such case, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

The Veteran's private medical records, Social Security Administration (SSA) records, and VA treatment records have been obtained.  The Veteran has been provided VA medical examinations and he has provided testimony regarding his claim at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

The Board notes that the Veteran's headache claim was remanded by the Board in July 2012.  There has been substantial compliance with the remand instructions.  In particular the Veteran was provided a VA neurological examination in November 2014.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's headache claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

The February 2006 rating decision on appeal granted the Veteran service connection and a 10 percent initial rating for headaches, effective from August 10, 2005.  A July 2011 rating decision awarded the Veteran a 30 percent initial rating for headaches, also effective from August 10, 2005.  The Veteran asserts that he is entitled to a 50 percent rating for his headache disability.  

The Veteran's headaches are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 8199 pursuant to  38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and '99.'  See 38 C.F.R. § 4.20 (2016).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine.

Under this Code, a 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In Pierce v. Principi, 18 Vet. App. 440, 446 (2004), the United States Court of Appeals for Veterans Claims (Court) held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating."  The Court noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Id.   Regardless, "[i]f 'economic inadaptability' were [sic] read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating." Id.   The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for a TDIU.  Id. (citing 38 C.F.R. § 4.16 (a)).  In addition, the Court acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

On VA examination in October 2005, the Veteran described headaches occurring every other day.  They lasted from seconds to hours and did not respond to treatment.  They occurred suddenly, without an aura, and were located right temporally.  He had occasional nausea and vomiting.  There were no neurological symptoms.  On examination, the Veteran was alert and oriented.  Cranial nerves and sensation were intact.  Motor and deep tendon testing was normal.  The diagnosis was migraine headaches.

An August 2006 VA outpatient treatment record shows that the Veteran reported more time with headaches than without.  At times, the right-sided headaches were short-lived.  Other times, they lasted for days.  There was no effective treatment.  Following examination, the diagnosis was right cluster headache syndrome.

An April 2009 VA outpatient treatment record notes that the Veteran reported very frequent and sometimes debilitating headaches.  

On VA examination in May 2010 the Veteran's headaches were accompanied by nausea, occasional photophobia, and right-eye tearing.  The headaches occurred daily and lasted anywhere from seconds to days.  The last several months, the Veteran had been using medication and had no severe headaches during that time.  The headaches prior to that time occurred daily and were always debilitating.  Neurological examination was completely normal, and the diagnosis was migraine headaches.

At his May 2011 hearing the Veteran testified that his headaches occurred approximately three times per week.  They could last for a few seconds up to days.  He had had headaches occur while he was driving, causing him to pull over.  When he was at home, he lay down, turned off the lights, and waited for it to go away.  The headaches that caused him to lie down occurred two times per week.  Those same headaches caused him to have nausea and vomiting.  These particular headaches sometimes lasted a couple of days.  The Veteran indicated that, while he had medication that had helped his headaches, it stopped being effective after a few weeks.  The Veteran retired from teaching in 2005 and currently made custom furniture whenever he had work.

An August 2011 VA outpatient record indicates that the Veteran was learning to use a biofeedback machine for treating his headaches.  He filled out a migraine disability assessment (MIDAS) form.  His MIDAS score was 66, which is indicative of severe disability.  

On VA examination in November 2014 the Veteran reported constant head pain.  He reported nausea and vomiting associated with the headache pain.  The examiner indicated that the Veteran did not have characteristic prostrating attacks.  The examiner stated that the Veteran's headache condition did not impact his ability to work.  He opined that the Veteran's migraine headaches were mild to moderate in degree, both currently and prior to August 22, 2011.  

Based on a review of the record, the Board concludes that a 50 percent rating is warranted for the Veteran's headaches during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Specifically, the Board finds that the Veteran's symptomatology more nearly approximates the rating criteria of a 50 percent rating rather than a 30 percent rating.  At the May 2010 VA examination the Veteran described his headaches as daily and debilitating.  Although he then said that recent medication had stopped the severe headaches, later VA treatment records indicate that the medication was no longer effective.  The Board recognizes that the November 2014 VA examiner opined that the Veteran did not have prostrating attacks and that the headaches did not impact his ability to work.  However, the Board does not find the November 2014 VA examiner's opinions to be probative.  The VA examiner made no reference to the evidence in the file indicating that the Veteran had frequent headaches that were debilitating in nature.  As noted above, VA has not defined prostrating, but the Board believes that debilitating reflects a similar, if not the same, amount of impairment.  In April 2009 the Veteran's headaches were described as debilitating.  At his hearing the Veteran described his headaches as frequent and often debilitating, and the Board finds his testimony credible.  The Veteran further testified that he had to pull over when driving and lay down at home when the headaches occurred.  Furthermore in August 2011 the Veteran's headache disability was described as severe.  Finding all doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted under the criteria of Diagnostic Code 8100.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a 50 percent rating is the maximum schedular rating available for headaches.  Furthermore, the Veteran has only requested a 50 percent rating for his headache disability.  Accordingly, the Veteran's appeal has been completely satisfied. 


ORDER

Entitlement to a 50 percent rating for headaches is granted, subject to the law and regulations regarding the award of monetary benefits.



							(CONTINUED ON NEXT PAGE)


 
REMAND

In July 2012 the Board remanded the Veteran's claim for a VA examination to address the issue of a TDIU rating prior to May 20, 2011 considering all the Veteran's service-connected disabilities.  Such has not been accomplished.  Further, the decision rendered herein could have an effect on this TDIU issue.  

The AOJ issued a Deferred Rating Decision in June 2017 noting that the August 2013 Board remand stated that the Veteran must be sent a letter advising him to submit copies of private medical records relevant to his claim for an initial rating in excess of 30 percent for PTSD prior to May 20, 2011.  Such was not accomplished.   

As the directed development on these issues must be completed prior to Board review, these claims must be remanded to the AOJ for appropriate action.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability.

2.  Issue a letter asking the Veteran to submit any relevant private treatment records pertaining to his PTSD prior to May 20, 2011, or an authorization form that would allow VA to request records on his behalf.  

3.  Afford the Veteran the appropriate VA examination to address the issue of a TDIU rating prior to May 20, 2011.  The examiner should discuss the combined functional impact of the Veteran's service-connected disabilities (PTSD, headaches, tinnitus, hearing loss), in regards to employment for which he would otherwise be qualified.  The VA examiner should review the evidence associated with the record, and should discuss an April 23, 2012 employability evaluation. 

The examiner should set forth all examination findings, along with a complete rationale for all opinions reached, in the report.

3.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


